Citation Nr: 0420463	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
psychophysiological gastrointestinal disorder also shown as 
abdominal migraine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1943 to May 1945.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The RO assigned a separate 30 percent evaluation for 
psychophysiological problems related to gastrointestinal 
disorder/abdominal migraine, and a separate evaluation of 30 
percent for chronic cholycystitis/abdominal migraine.

In December 2001 the RO determined that the June 2001 rating 
decision constituted clear and unmistakable error in 
assigning separate evaluations of the same condition as both 
a physical condition and mental health disorder in violation 
of 38 C.F.R. §§ 4.13, 4.14, 4.126(d) (2003).  

The RO therefore assigned a single 50 percent evaluation for 
the service-connected disability recharacterized as 
psychophysiological gastrointestinal disorder, also known as 
abdominal migraine pursuant to the diagnostic criteria for 
rating mental disorders exclusively.

In August 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In March 2004 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.

The Board notes that the veteran has submitted statements 
during the course of the current appeal referable to 
sustention of a back injury in service.  Service connection 
was previously denied for a chronic acquired back disorder 
and such denial has long since been final.  The veteran 
appears to be endeavoring to reopen a claim of entitlement to 
service connection for a chronic acquired back disorder based 
on injury claimed to have been sustained in service.  As the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
chronic acquired back disorder has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for clarification, initial 
consideration, and any indicated appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Psychophysiological gastrointestinal disorder also shown 
as abdominal migraine is productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

3.  Psychophysiological gastrointestinal disorder also shown 
as abdominal migraine is not shown to be productive of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for 
psychophysiological gastrointestinal disorder also shown as 
abdominal migraine have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.20, 
4.130, Diagnostic Code 9499-9400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim of entitlement to an increased 
evaluation for psychophysiological gastrointestinal disorder 
also shown as abdominal migraine in August 2000.

VA conducted a psychiatric examination of the veteran in 
August 2000.  He was well dressed, clean, and well groomed.  
He was fully oriented to time, place, and purpose of the 
examination.  His responses to questions and content were 
full, complete, and articulate.  His affect was mild to 
moderately anxious.  With increased frequency of abdominal 
pain, there was evidence of increased irritability, disrupted 
sleep, and episodic suicidal ideation without intent.  He 
reported that the frequency and suddenness of onset of 
symptoms had affected his ability to socialize, as well as to 
enjoy some personal relationships with his wife and family.

The examiner recorded that there was evidence for high 
paralysis, primarily sleep disturbance and increasing 
irritation because of pain.  The examiner noted that these 
symptoms were clinically important.  They indicated that the 
veteran was showing increased anxiety as a result of 
increased frequency of abdominal pain with prolonged duration 
which in and of itself would have an impact upon his 
employability to some extent.  

The examination diagnosis was physiological gastrointestinal 
disorder/abdominal migraine.  The Global Assessment of 
Function was equal to 55-60.  The highest level in the last 
six months was equal to 65.  The examiner added that there 
has been evidence of increased symptomatology since the 
veteran's last evaluation.  Specifically, there was increased 
frequency of abdominal pain/abdominal migraine, which had 
disrupted sleep and had impacted his social and personal 
relationships and would be expected to have some impact upon 
his present employability.

VA conducted a special gastrointestinal examination of the 
veteran in August 2000.  The examination concluded in a 
diagnosis of abdominal pain of unknown etiology.

VA conducted a special gastrointestinal examination of the 
veteran in December 2003.  The examination concluded in a 
pertinent diagnosis of chronic abdominal pain, undefined.  
The examiner commented that the etiology of the veteran's 
chronic abdominal pain remained undetermined but appeared to 
be real.  The examiner recorded that abdominal pain was not 
an intrinsic component of a psychiatric problem, and did not 
appear to have caused any psychiatric problem except for the 
expected distraction by pain, and the obtundation of strong 
analgesics.

VA conducted a psychiatric examination of the veteran in 
December 2003.  Pertinent findings reported on examination 
show the veteran reported that he had worked for the railroad 
for a number of years and also had done construction work.  
He apparently stopped working for the railroad in 1960, 
though he may have at a later point gone down to Mexico and 
done some rail work and construction work there.  He moved to 
the northwest in 1965, and had his own real estate company 
apparently from 1967-1983.  He then sold real estate not 
through his own company but for another company until 
possibly 1986.  He last sold a couple of houses in 1991.  He 
let his real estate license go two years before as he saw 
this as a liability were he to sell further property that he 
owns.  He currently owned three homes.

The veteran reported that he tended to stay at home and do 
little with others.  While he said at one point that he did 
not enjoy anything, he also indicated that he did hunt and 
fish, and mowed his own lawn.  He appeared to take pride in 
his ability to keep up with various maters.  He stated that 
he did not like to go fishing alone; however, he knew that 
there was considerable danger with this.  He had gone hunting 
with a retired attorney friend who was part of a hunting club 
and he went regularly with this friend during the duck 
hunting season.

The veteran stated that he was quite concerned about his 
ability to function, however, when he had to take pain 
medications, and indicated that he cannot take drugs at work 
and think straight the next day as when he had taken Demerol. 
He had difficulty with mental processing of information and 
felt woozy.  He also said, "if I can't do a god job, I won't 
do it."


On mental status examination the veteran was a tense, 
watchful individual who was fairly matter of fact in how he 
spoke with the examiner, but was detached and removed 
emotionally within the evaluation and had a certain edge to 
how he related at times.  He was fully oriented with respect 
to time, place, person and situation.  At times he came 
across as a fairly personable individual talking about 
various matters.  There was no evidence for hallucination or 
delusions.  His memory for recent and remote events appeared 
satisfactory.

The veteran tended to keep his thoughts and feelings very 
much private and to himself, and kept the examiner at some 
considerable emotional distance.  He acknowledged a 
diminishment of energy level, and his self-esteem appeared 
likely to have lessened to some degree.  He was sexually 
active.  He reported episodic, recurrent difficulty with 
suicidal ideation and stated that this becomes rather intense 
and severe at times (associated with severe abdominal pain).

The examiner recorded that the veteran has long suffered from 
chronic abdominal pain.  This had adversely affected his 
occupational endeavors over the years significantly and he 
had to work fairly independently from others.  He also 
suffered from an anxiety disorder, not otherwise specified, 
with his anxiety difficulties being prominently related to 
his chronic longstanding problems with recurrent episodes of 
gastrointestinal pain.  

He had had a number of anxiety provoking experiences in the 
service, both with the handling of ammunition and also being 
fired upon by a Japanese submarine when on an unarmed vessel 
transporting individuals back to shore.  This contributed to 
the development of his anxiety disorder.

The examiner recorded it is consequently thought that the 
veteran does have quite severe adverse impact occupationally.  
He, however, had in the past, in his working years, been able 
to work in fairly independent type jobs and provide for 
himself and his family.  He currently owned three house and 
rented one to his grandson.  

The examiner recorded that the veteran was well into his 
retirement years and would not be expected to gain or 
maintain competitive employment at this point.  He would have 
difficulty given his on going chronic abdominal pain problems 
working 40 hours per week, at a place which required him to 
be there consistently, in a given time frame.  His abdominal 
pain was irregular and unpredictable.  This would severely 
impact him occupationally.

While socially he reported that he tended to stay at home, he 
also had some friends and did things with them on occasion, 
such as fishing and hunting, with apparently one friend.  The 
examiner diagnosed psychophysiological gastrointestinal 
condition.  

The examiner recorded he continued to have episodic, 
recurrent difficulties with severe abdominal pain.  His 
nervous tension did indeed contribute to his gastrointestinal 
difficulties.  The examiner also diagnosed anxiety disorder, 
not otherwise specified, with his anxiety difficulties being 
prominently related to his chronic longstanding problems with 
recurrent episodes of gastrointestinal pain, and traumatic 
experiences.  The GAF was 52, as also likely in the past 
year.


Criteria

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Psychiatric Disability

The veteran's psychiatric disability is rated by analogy to 
anxiety disorder pursuant to the criteria of 38 C.F.R. 
§ 4.130; Diagnostic Code 9400 (2003).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2003).

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

It is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.


The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.


Analysis

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claim in May 
1999.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The June 2001 and December 2001 rating decisions, December 
2001 statement of the case, March 2004 supplemental statement 
of the case, and VA letters apprised the veteran of the 
information and evidence needed to substantiate his claims 
for increased ratings for his service-connected bilateral 
knee disabilities, the laws applicable in adjudicating the 
appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made.  

In particular, in a January 2001 and a December 2003 letter, 
the veteran was informed of the provisions of the VCAA and 
was advised to identify any evidence in support of his claims 
that had not been obtained.  He was also advised of the 
evidence he needed to submit to show that he was entitled to 
an increased rating for his service-connected psychiatric 
disability.  The letters further informed him that VA would 
obtain his service medical records, VA records, and other 
pertinent federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, the RO provided the specific criteria of the VCAA 
in its March 2004 supplemental statement of the case 
reflecting that it had fully considered all aspects of this 
law.

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  Accordingly, the Board concludes that the veteran has 
been provided statutorily sufficient time and opportunity to 
submit evidence in support of his claims for an increased 
evaluation for his service-connected psychiatric disability.  

It is noted that the CAVC decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original as 
required by 38 U.S.C. § 5103(a) on a claim for VA benefits.  

In the present case, regarding the claim for an increased 
rating for his service-connected psychiatric disability, a 
substantially complete application was received from the 
veteran in August 2000, before the VCAA was enacted.  
Thereafter, the RO addressed the issues in June and December 
2001 rating decisions.  The veteran was initially provided 
with VCAA notice pertaining to his claim in January 2001.  
Therefore, the RO's adjudicative procedure is in accordance 
with Pelegrini, supra.

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  

In the December 2003 letter, the RO again provided him the 
opportunity to submit any additional evidence he had in 
support of his claim.  He has for the most part submitted 
correspondence in support of his claims; nevertheless, the RO 
has obtained VA treatment reports and afforded him several 
examinations addressing the extent of several of the 
disability at issue including as directed by the Board for a 
full development of claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

An examination or opinion is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  The relevant VA and private treatment records are 
included in the file.  The veteran was afforded several VA 
examinations with Board directed solicitation for opinions by 
the examiners and medical opinion has been provided.  The 
Board finds that there is no indication that there exists any 
evidence which has a bearing on the issues adjudicated here 
that has not been obtained.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of the claims addressed in this decision has 
been satisfied.  


Increased Evaluation

The veteran has argued that his service-connected psychiatric 
disability is more disabling than currently evaluated.  He 
has expressed the opinion that it has rendered him totally 
disabled.  While the Board agrees that the current 50 percent 
evaluation does not adequately reflect the nature and extent 
of its severity, the Board does not find that it has rendered 
the veteran totally disabled.

The multiple examinations afforded the veteran during the 
course of his appeal clearly show that his psychiatric 
disability has adversely affected his social and occupational 
functioning.  Aside from the fact the he is in his retirement 
years, the service-connected psychiatric disability is 
productive of occupational deficiencies which would, as in 
the words of the VA examiners, severely impact the veteran's 
ability to obtain muchless retain employment.  It is also 
clear that despite his occupational shortcomings, the veteran 
has engaged in a varied occupational history and currently 
still retains some real estate expertise which he does not 
exercise.

Socially, the veteran's psychiatric disability adversely 
impacts upon his ability to socialize with family and 
friends.  VA psychiatric examiners have once again classified 
this impact as severe in degree.  As to both social and 
occupational functioning, the veteran is limited by his 
suicidal ideation.  He has difficulty adjusting to various 
situations because of stressful circumstances dating back to 
his active service.  Due to his limited social contacts, he 
is unable to establish and maintain effective relationships 
and clearly prefers solitude, though he has been shown to 
demonstrate a stable relationship with one friend.  
Depression is also a feature of his psychiatric 
constellation.

In view of the foregoing discussion, the Board finds that the 
evidentiary record supports a grant of the next higher 
evaluation of 70 percent for the veteran's service-connected 
psychiatric disability.  The criteria for a 100 percent 
evaluation have not been met because the veteran has not, 
although contended to the contrary, been rendered totally 
disabled.  In this regard the Board notes that while there is 
severe social and industrial impairment, such has not been 
shown to be total.  

The VA psychiatric examinations, and correspondence on file, 
have shown that the veteran maintains excellent control of 
his mental faculties.  He has no problem with respect to 
personal hygiene.  Never has he been shown to be disoriented 
nor to have suffered from memory loss.  There has never been 
gross impairment in his thought processes or communication.  
The veteran's mental functions have never come into question 
and the evidence is devoid of any evidence of total social 
and industrial impairment due to the service-connected 
psychiatric disability.

The Board concludes that the evidentiary record supports a 
grant of not more than an increased evaluation of 70 percent 
for psychophysiological gastrointestinal disorder also shown 
as abdominal migraine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.20, 4.130, 
Diagnostic Code 9499-9400 (2003).


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  



In the veteran's case at hand, the Board notes that the RO 
did not grant an increased evaluation on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his psychiatric disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.



ORDER

Entitlement to an increased evaluation of 70 percent for 
psychophysiological gastrointestinal disorder also shown as 
abdominal migraine is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



